                   Case 5:19-cv-01352 Document 1 Filed 11/18/19 Page 1 of 6



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION
                                    §
    CARLOS CORTES AND               §
    HOPE CORTES,                    §
                                    §
       Plaintiffs,                  §                                         CIVIL ACTION NO. 5:19-cv-01352
                                    §
    v.                              §
                                    §
    PNC BANK, NATIONAL ASSOCIATION, §
                                    §
       Defendant.

                                    DEFENDANT’S NOTICE OF REMOVAL

           Defendant PNC Bank, National Association (“PNC” or “Defendant”), pursuant to

28 U.S.C. §1332, removes the above-captioned civil action currently pending in the 408th Judicial

District Court of Bexar County, Texas, Cause No. 2019CI22996 (the “State Court Action”), to the

United States District Court for the Western District of Texas, San Antonio Division.

                                           I.     STATEMENT OF THE CASE

           1.        On November 4, 2019, Plaintiffs Carlos Cortes and Hope Cortes (“Plaintiffs”) filed

their Original Petition and Application for Injunctive Relief, Including Temporary Restraining

Order (the “Complaint”) in the State Court Action. 1 In their Complaint, Plaintiffs assert claims

for trespass to title and for violations of the Texas Deceptive Trade Practices Act and Texas

Finance Code § 392.301(8), § 392.304(a)(8) and § 392.304(a)(19). 2 Plaintiffs seek injunctive

relief, attorneys’ fees, and costs of suit incurred. 3




1
    A copy of Plaintiffs’ Complaint is attached as Exhibit 1.
2
    Exhibit 1, pp. 5-6, ¶¶ 23-25.
3
    Id, see pp. 6-7, ¶¶ 27-28, and Prayer.

DEFENDANT’S NOTICE OF REMOVAL                                                                           Page 1 of 6
Civil Action No. 5:19-cv-01352; Carlos Cortes and Hope Cortes v. PNC Bank, National Association
                     Case 5:19-cv-01352 Document 1 Filed 11/18/19 Page 2 of 6



                                         II.      TIMELINESS OF REMOVAL

            2.        PNC was served with process of the Plaintiffs’ Complaint on November 7, 2019, 4

and thirty (30) days have not expired since this service has occurred. This was the first notice of

this action served upon PNC. Accordingly, this Notice of Removal is timely. 5

                                                         III.      VENUE

            3.        Venue for this Notice of Removal is proper in the United States District Court for

the Western District of Texas, San Antonio Division, because this district and division includes

Bexar County, Texas – the location of the pending State Court Action. 6

                      IV.     BASIS FOR REMOVAL: DIVERSITY JURISDICTION

       A. The Parties are Citizens of Different States.

            4.        There is complete diversity of citizenship between Plaintiffs and PNC. 7 Plaintiffs

are citizens of Bexar County, Texas because they are domiciled there. 8 The property subject to

this lawsuit is also located in Bexar County, Texas, at 210 Wickes Street, San Antonio, Texas

78210 (the “Property”). 9

            5.        PNC is a national banking association organized under the laws of the United

States. It is a citizen of Delaware because its articles of association establish that location as its




4
    See Exhibit 5.
5
  See 28 U.S.C. § 1446(b) (“The notice of removal of a civil action or proceeding shall be filed within 30 days after
the receipt by the defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim for
relief upon which such action or proceeding is based, or within 30 days after the service of summons upon the
defendant if such initial pleading has then been filed in court and is not required to be served on the defendant,
whichever period is shorter.”).
6
    See 28 U.S.C. § 1441(a); 28 U.S.C. § 124(d)(4).
7
 28 U.S.C. § 1332(a); Carden v. Arkoma Assocs., 494 U.S. 185, 187 (1990) (diversity jurisdiction requires that no
plaintiff is from the same state as any defendant); Strawbridge v. Curtiss, 7 U.S. 267, 2 L. Ed. 435 (1806).
8
    Exhibit 1, ¶ 1; Preston v. Tenet Healthsystem Mem’l Med. Ctr., 485 F.3d 793, 797-98 (5th Cir. 2007).
9
    Id. at ¶ 6.

DEFENDANT’S NOTICE OF REMOVAL                                                                                  Page 2 of 6
Civil Action No. 5:19-cv-01352; Carlos Cortes and Hope Cortes v. PNC Bank, National Association
                  Case 5:19-cv-01352 Document 1 Filed 11/18/19 Page 3 of 6



main office. 10 Thus, for the purposes of diversity jurisdiction, PNC is a citizen of the state of

Delaware because PNC’s main office is located in Delaware. Thus, PNC is not a citizen of Texas

for diversity purposes.

           6.        Because Plaintiffs are citizens of Texas and PNC is a citizen of Delaware, complete

diversity of citizenship exists.

      B. The Amount in Controversy Exceeds $75,000.

           7.        In order to establish diversity jurisdiction, the amount in controversy must exceed

$75,000. 11 Here, the face of Plaintiffs’ Complaint shows the amount in controversy exceeds

$75,000. 12

           8.        In addition, the value of the Property demonstrates that the amount in controversy

exceeds $75,000. “In actions seeking declaratory or injunctive relief the amount in controversy is

measured by the value of the object of the litigation.” 13 In other words, “[t]he amount in

controversy, in an action for declaratory or injunctive relief, is the value of the right to be protected

or the extent of the injury to be prevented.” 14 In this case, Plaintiffs request injunctive relief to

protect their interest in the Property. 15 Because they sue to protect title to real property, the

Property’s value controls the amount in controversy. 16 According to the Bexar County Appraisal



10
  See 28 U.S.C. § 1348; Wachovia Bank v. Schmidt, 546 U.S. 303, 307, 126 S. Ct. 941, 945 (2006) (“[A] national
bank, for § 1348 purposes, is a citizen of the State in which its main office, as set forth in its articles of association, is
located.”).
11
     28 U.S.C. § 1332(a).
12
  See Exhibit 1, p. 6, ¶ 27 (“Plaintiffs state that they seek compensation for their damages in an amount of between
$100,000 and $200,000 along with non-monetary relief.”).
13
     Leininger v. Leininger, 705 F.2d 727, 729 (5th Cir. 1983).
14
     St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1252-53 (5th Cir. 1998).
15
  See Exhibit 1, p. 5, ¶ 19 (“Plaintiffs request the court to restrain Defendant from proceeding to foreclose on the
home….”).
 Id. See also Govea v. JPMorgan Chase Bank, N.A., No. 10-cv-3482, 2010 WL 5140064 (S.D. Tex. Dec. 10, 2010);
16

Griffin v. HSBC Bank USA, No. 10-cv-728-L, 2010 WL 4781297, *3 (N.D. Tex. Nov. 24, 2010); Berry v. Chase Home

DEFENDANT’S NOTICE OF REMOVAL                                                                                       Page 3 of 6
Civil Action No. 5:19-cv-01352; Carlos Cortes and Hope Cortes v. PNC Bank, National Association
                   Case 5:19-cv-01352 Document 1 Filed 11/18/19 Page 4 of 6



District, the 2019 appraisal of the Property is $190,000. 17 Accordingly, the amount in controversy

exceeds $75,000 because the value of the subject property exceeds $75,000.

            9.        Further, ‘“[w]hen ... a right to property is called into question in its entirety, the

value of the property controls the amount in controversy.’” 18 In Nationstar Mortgage LLC v. Knox,

the court rejected the plaintiffs’ argument that the amount-in-controversy-requirement was not

satisfied. 19 The plaintiffs had executed a note, secured by a deed of trust, for the purchase of their

property. 20 After defaulting, Nationstar set the property for foreclosure sale. 21 The plaintiffs filed

suit seeking “rescission of the mortgage and a permanent injunction to preclude Nationstar’s

foreclosing on their property.” 22 The court held that the value of the property governed the amount

in controversy due to plaintiffs’ request for “cancellation and removal of clouds from title” as well

as for “a preliminary and permanent injunction against Nationstar to prohibit it from proceeding

with foreclosure.” 23 In such cases, the court held, “the value of the property controls the amount

in controversy.” 24 Many other courts have reached the same conclusion: when a plaintiff files suit

seeking to retain or reclaim an interest in real property, the mere value of the equity in the property

is not at stake, but the very “right to occupy the home.” 25



Fin., LLC, 2009 WL 2868224, at *3 (S.D. Tex. Aug. 27, 2009); Azzam v. Wells Fargo Bank, N.A., No. 10-cv-4616,
2011 WL 149350 (S.D. Tex. Jan. 18, 2011).
17
     See Exhibit 9.
18
   Nationstar Mortgage LLC v. Knox, No. 08-60887, 351 F. App. 844, 848 (5th Cir. Aug. 25, 2009) (quoting Waller
v. Prof. Ins. Corp., 296 F.2d 545, 547-48 (5th Cir. 1961)).
19
     Id. at 848.
20
     Id. at 846.
21
     Id.
22
     Id. at 847.
23
     Id. at 848.
24
     Id. at 848 (quoting Waller v. Prof. Ins. Corp., 296 F.2d 545, 547-48 (5th Cir. 1961)).
 Govea, 2010 WL 5140064, at *4 n.24; see also Azzam, 2011 WL 149350, at *3 (holding the value of the litigation
25

was not “only the equity he has in the house, [but] his actual loss [of the title, interest, and possession of the property”);

DEFENDANT’S NOTICE OF REMOVAL                                                                                       Page 4 of 6
Civil Action No. 5:19-cv-01352; Carlos Cortes and Hope Cortes v. PNC Bank, National Association
                  Case 5:19-cv-01352 Document 1 Filed 11/18/19 Page 5 of 6



          10.         Based upon Plaintiffs’ request for injunctive relief, and their express request of

relief of an amount between $100,000 and $200,000, the amount in controversy exceeds $75,000.

                 V.       PROCEDURAL REQUIREMENTS HAVE BEEN SATISFIED

          11.         Plaintiffs did not demand a jury trial in their Complaint.

          12.         Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

in the State Court Action, are attached hereto as Exhibit 1 through Exhibit 9.

          13.         Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal, PNC

is providing Plaintiffs, through counsel, with written notice of removal; and a copy of this Notice

of Removal is being filed with the Clerk of the 408th Judicial District Court of Bexar County,

Texas.

                                                   VII.      CONCLUSION

          The Court may exercise original jurisdiction over this action because complete diversity

exists between Plaintiffs and PNC and because the amount in controversy exceeds $75,000.


Dated: November 18, 2019                                                 Respectfully submitted,


                                                                         /s/ Tatiana Alexander
                                                                         TATIANA ALEXANDER, SBN: 24055090
                                                                         talexander@mcguirewoods.com
                                                                         MCGUIREWOODS LLP
                                                                         2000 McKinney Avenue, Suite 1400
                                                                         Dallas, Texas 75201
                                                                         Telephone: 214.932.6400
                                                                         Facsimile: 214.932.6499

                                                                         ATTORNEY FOR DEFENDANT
                                                                         PNC BANK, NATIONAL ASSOCIATION




Griffin, 2010 WL 4781297, at *3 (holding that the “value of the Property is to be used in determining amount in
controversy” where plaintiff sought rescission of a foreclosure sale).

DEFENDANT’S NOTICE OF REMOVAL                                                                         Page 5 of 6
Civil Action No. 5:19-cv-01352; Carlos Cortes and Hope Cortes v. PNC Bank, National Association
                  Case 5:19-cv-01352 Document 1 Filed 11/18/19 Page 6 of 6



                                             CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, a true and correct copy of the foregoing was
served via the Court’s ECF filing system and/or Certified Mail/RRR as follows:

          Certified Mail/RRR # 7018 3090 0002 2073 1090
          Charles Riley
          info@rileylawfirm.com
          RILEY & RILEY
          320 Lexington Ave.
          San Antonio, Texas 78215
          Telephone: 210.225.7236
          Facsimile: 210.227.7907

          ATTORNEY FOR PLAINTIFFS

                                                                         /s/ Tatiana Alexander
                                                                         TATIANA ALEXANDER




DEFENDANT’S NOTICE OF REMOVAL                                                                     Page 6 of 6
Civil Action No. 5:19-cv-01352; Carlos Cortes and Hope Cortes v. PNC Bank, National Association
